325 F.2d 420
PETERBILT-SOUTHERN SALES, INC., Appellant,v.PACIFIC CAR AND FOUNDRY COMPANY, Appellee.
No. 20447.
United States Court of Appeals Fifth Circuit.
December 3, 1963.

Bill C. Hunter, Gerald R. Coplin, Passman & Jones, Dallas, Tex., for appellant.
Jerry L. Buchmeyer, William H. Neary, Dallas, Tex., Thompson, Knight, Wright & Simmons, Dallas, Tex., of counsel, for appellee.
Before BROWN, WISDOM, and BELL, Circuit Judges.
PER CURIAM.


1
There was ample basis in the evidence for the conclusion of the District Court that the account which forms the basis of the judgment was kept separate and apart from the other accounts for which suit was filed; and that the transaction out of which it arose was in interstate commerce and therefore not subject to the Texas Antitrust Statutes, Vernon's Ann.Tex.Stat. Art. 7426 et seq., and to the defense based thereon. See Albertype Co. v. Gust Feist Co., 1909, 102 Tex. 219, 114 S.W. 791; Hughes Bros. Mfg. Co. v. Cicero Trust & Savings Bank, 5 Cir., 1928, 24 F.2d 199, and 15 C.J.S. Commerce § 133b, as distinguished from cases involving the successful assertion of such defenses where the transactions were intrastate in character, Fuqua v. Pabst Brewing Co., 1896, 90 Tex. 298, 38 S.W. 29, 35 L.R.A. 241, and the line of cases following it such as Segal v. McCall Co., 1916, 108 Tex. 55, 184 S.W. 188, and Kissel Motor Co. v. Walker, 5 Cir., 1921, 270 F. 492.


2
The necessary findings and conclusions having ample support in fact and law, and no prejudicial error being otherwise disclosed, the judgment appealed from is affirmed.